FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARMESH SINGH SHEEMAR,                           No. 08-71110

               Petitioner,                       Agency No. A073-426-189

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Harmesh Singh Sheemar, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and de novo

due process violations in immigration proceedings. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Sheemar’s motion to

reopen because the record indicates that written notice of his July 18, 1996, hearing

was personally served on him at his May 9, 1996, hearing, see 8 U.S.C.

§ 1252b(a)(2)(A) (1995), and the evidence submitted with the motion to reopen

failed to establish grounds for tolling the 180-day filing deadline, see Iturribarria

v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling is available to a

petitioner who is prevented from filing due to deception, fraud, or error, and

exercises due diligence in discovering such circumstances). It follows that the

agency did not violate Sheemar’s due process rights. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error for due process violation).

      Sheemar’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-71110